Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Terminal Disclaimer
1.	The terminal disclaimer filed on 05/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed U. S. Patent No. 11016984, U. S. Patent No. 8819163, U. S. Patent No. 9747350 and U. S. Patent No. 10528579 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Sutherland et al., U. S. Patent Publication No. 2002/0114341 and Goodson et al., U. S. Patent No. 9507799) do not teach nor suggest in detail provisioning mobile data storage unit in peer-to-peer network comprising transporting first mobile data storage unit  from first location to second location wherein the mobile data storage units having a namespace ID that allows the mobile data storage units to access peer-to-peer network; collecting information in the area of operation, sorting them and storing the transmitted information; independently processing data among the mobile storage units; depriving preliminary data set from aggregated result from the independent processing performed and transmitting it to one or more analytical environments for additional processing; disconnecting the mobile data storage unit from the peer-to-peer network while maintaining the namespace ID. Sutherland and Goodson respectively only teach generic distributed data storage system in which storage coordinator manages distributed storage resources through a central administrative console and traditional distributed object store for network-based content repository. Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-20 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444